Exhibit 10.1

 

MASTER MANAGEMENT AGREEMENT
AND
PROPERTY MANAGEMENT AGREEMENT
AMENDMENT AGREEMENT

 

This MASTER MANAGEMENT AGREEMENT AND PROPERTY MANAGEMENT AGREEMENT AMENDMENT
AGREEMENT (this “Amendment Agreement”), is made and entered into as of June 29,
2013, by and between Inland American Real Estate Trust, Inc., a Maryland
corporation, in its own capacity and in its capacity as parent company for the
owners of the various properties (the “Owner”), and Inland American Apartment
Management LLC, Inland American Industrial Management LLC, Inland American
Office Management LLC and Inland American Retail Management LLC, each a Delaware
limited liability company (collectively, the “Managers”).

 

RECITALS

 

WHEREAS, Owner and each Manager are parties to Master Management Agreements,
dated as of July 1, 2012, relating to properties managed by each Manager (the
“Master Management Agreements”);

 

WHEREAS, pursuant to the Master Management Agreements, the Owner and Managers
are parties to those certain individual property management agreements for
various properties, including but not limited to those properties listed in
Exhibit A (the “Property Management Agreements”);

 

WHEREAS, pursuant to Section 3(a) of each Master Management Agreement and
Section 1 of each Property Management Agreement, a Termination Notice (as
defined in the Master Management Agreements and Property Management Agreements)
must be delivered prior to June 30, 2013, or such other date as set forth
therein, to prevent the automatic renewal of such agreements for an additional
18 months (the “Termination Notice Deadline”);

 

WHEREAS, pursuant to Section 10 of each Master Management Agreement and
Section 11 of each Property Management Agreement, the Owner and Managers may
amend the Master Management Agreements or Property Management Agreements
pursuant to a written agreement executed by the Owner and Managers; and

 

WHEREAS, the Owner and Managers desire to amend the Master Management Agreements
and Property Management Agreements to change the Termination Notice Deadline
from June 30, 2013, or such other date as set forth therein, to August 31, 2013.

 

NOW, THEREFORE, in consideration of mutual agreements as herein expressed and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

1.             Amendment to Master Management Agreements.  The Owner and
Managers hereby agree to amend Section 3(a) in each Master Management Agreement
by replacing “June 30, 2013” with “August 31, 2013.”

 

--------------------------------------------------------------------------------


 

2.             Amendment to Property Management Agreements.  The Owner and
Managers hereby agree to amend Section 1 in each Property Management Agreement
to provide that the Termination Notice Deadline in each Property Management
Agreement shall be August 31, 2013.

 

3.             Full Force and Effect.  Except as amended hereby, the terms and
conditions of the Master Management Agreements and Property Management
Agreements shall remain in full force and effect.

 

4.             Modifications.  This agreement may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
each of the parties hereto.

 

5.             Governing Law.  This agreement shall be governed by, and
construed in accordance with, the laws of the state of Illinois, without regard
to any conflict of law provision that would require the application of the law
of any other jurisdiction.

 

6.             Counterparts.  This agreement shall be governed by, and construed
in accordance with, the laws of the state of Illinois, without regard to any
conflict of law provision that would require the application of the law of any
other jurisdiction.

 

[Signature pages follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first written above.

 

 

 

OWNER:

 

 

 

INLAND AMERICAN REAL ESTATE

 

TRUST, INC.

 

 

 

 

 

By:

/s/ Thomas P. McGuinness

 

Name: Thomas P. McGuinness

 

Title: President

 

[Signature page to Amendment Agreement]

 

--------------------------------------------------------------------------------


 

 

MANAGERS:

 

 

 

INLAND AMERICAN APARTMENT
MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Tom Lithgow

 

Name: Tom Lithgow

 

Title: President

 

 

 

 

 

INLAND AMERICAN RETAIL
MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Tom Lithgow

 

Name: Tom Lithgow

 

Title: President

 

 

 

 

 

INLAND AMERICAN OFFICE
MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Tom Lithgow

 

Name: Tom Lithgow

 

Title: President

 

 

 

 

 

INLAND AMERICAN INDUSTRIAL
MANAGEMENT LLC

 

 

 

 

 

By:

/s/ Tom Lithgow

 

Name: Tom Lithgow

 

Title: President

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

1.

 

48512

 

Brazos Ranch Apartments

 

7404 Town Center Boulevard

 

Rosenberg

 

TX

 

Inland American Apartment Management LLC

2.

 

48505

 

Encino Canyon Apartments

 

21302 Encino Commons Boulevard

 

San Antonio

 

TX

 

Inland American Apartment Management LLC

3.

 

48501

 

Fields Apartment Homes

 

1333 Fenbrook Lane

 

Bloomington

 

IN

 

Inland American Apartment Management LLC

4.

 

48515

 

Grogans Landing Apartments

 

12000 Sawmill Road

 

The Woodlands

 

TX

 

Inland American Apartment Management LLC

5.

 

48510

 

Legacy At Art Quarter

 

301 North Walker

 

Oklahoma City

 

OK

 

Inland American Apartment Management LLC

6.

 

48508

 

Legacy Corner

 

777 North Air Depot

 

Midwest City

 

OK

 

Inland American Apartment Management LLC

7.

 

48509

 

Legacy Crossing

 

3131 SW 89th Street

 

Oklahoma City

 

OK

 

Inland American Apartment Management LLC

8.

 

48507

 

Legacy Woods

 

1919 E. 2nd Street

 

Edmond

 

OK

 

Inland American Apartment Management LLC

9.

 

48519

 

Parkside Apartments

 

10600 Six Pines Drive

 

The Woodlands

 

TX

 

Inland American Apartment Management LLC

10.

 

48506

 

Seven Palms Apartments

 

100 W. Texas Avenue

 

Webster

 

TX

 

Inland American Apartment Management LLC

11.

 

48500

 

Southgate Apartments

 

10960 Southgate Manor Drive

 

Louisville

 

KY

 

Inland American Apartment Management LLC

12.

 

48516

 

Sterling Ridge Estates Apartments

 

6900 Lake Woodlands Drive

 

The Woodlands

 

TX

 

Inland American Apartment Management LLC

13.

 

48504

 

Villages At Kitty Hawk

 

11801 E. Loop 1604 N

 

Universal City

 

TX

 

Inland American Apartment Management LLC

14.

 

48518

 

Woodridge Apartments

 

1475 Sawdust Road

 

The Woodlands

 

TX

 

Inland American Apartment Management LLC

15.

 

44114

 

11500 Melrose Ave. (294 Tollway Venture)

 

11500 Melrose Avenue

 

Franklin Park

 

IL

 

Inland American Industrial Management LLC

16.

 

44113

 

1800 Bruining

 

1800 Bruining Drive

 

Itasca

 

IL

 

Inland American Industrial Management LLC

17.

 

44104

 

500 Hartland

 

500 North Lake Shore Drive

 

Hartland

 

WI

 

Inland American Industrial Management LLC

18.

 

44107

 

55th Street

 

9625 55th Street

 

Kenosha

 

WI

 

Inland American Industrial Management LLC

19.

 

44158

 

Atlas - Belvidere

 

6765 Imron Drive

 

Belvidere

 

IL

 

Inland American Industrial Management LLC

20.

 

44156

 

Atlas - Cartersville

 

215 Industrial Park Road

 

Cartersville

 

GA

 

Inland American Industrial Management LLC

21.

 

44157

 

Atlas - Douglas

 

2006 Industrial Boulevard

 

Douglas

 

GA

 

Inland American Industrial Management LLC

22.

 

44153

 

Atlas - Gaffney

 

2130 Old Georgia Highway

 

Gaffney

 

SC

 

Inland American Industrial Management LLC

23.

 

44155

 

Atlas - Gainesville

 

1680 Chandler Road

 

Gainesville

 

GA

 

Inland American Industrial Management LLC

24.

 

44154

 

Atlas - Pendergrass

 

86 Jackson Concourse

 

Pendergrass

 

GA

 

Inland American Industrial Management LLC

25.

 

44152

 

Atlas - Piedmont

 

1619 Antioch Church Road

 

Piedmont

 

SC

 

Inland American Industrial Management LLC

26.

 

44159

 

Atlas — St. Paul

 

240 Chester Street

 

St. Paul

 

MN

 

Inland American Industrial Management LLC

27.

 

44160

 

Atlas-Brooklyn Park

 

7130 Winnetka Avenue North

 

Brooklyn Park

 

MN

 

Inland American Industrial Management LLC

 

A-1

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

28.

 

44161

 

Atlas-New Ulm

 

17113 County Road 29

 

New Ulm

 

MN

 

Inland American Industrial Management LLC

29.

 

44162

 

Atlas-Zumbroa

 

1000 Arctic Avenue

 

Zumbrota

 

MN

 

Inland American Industrial Management LLC

30.

 

44112

 

Baymeadow - Glen Burnie

 

6752 Baymeadow Drive

 

Glen Burnie

 

MD

 

Inland American Industrial Management LLC

31.

 

44128

 

C&S - Aberdeen

 

100 Old Philadelphia Road

 

Aberdeen

 

MD

 

Inland American Industrial Management LLC

32.

 

44163

 

C&S - Birmingham

 

422 Industrial Drive

 

Birmingham

 

AL

 

Inland American Industrial Management LLC

33.

 

44126

 

C&S - North Hatfield

 

95 N. Hatfield Road

 

Hatfield

 

MA

 

Inland American Industrial Management LLC

34.

 

44127

 

C&S - South Hatfield

 

142 Elm Street

 

Hatfield

 

MA

 

Inland American Industrial Management LLC

35.

 

44125

 

C&S - Westfield

 

56 Summit Lock Road

 

Westfield

 

MA

 

Inland American Industrial Management LLC

36.

 

44102

 

Clarion

 

300 10th Street NW

 

Clarion

 

IA

 

Inland American Industrial Management LLC

37.

 

44122

 

Coloma

 

4412 Coloma Road

 

Coloma

 

MI

 

Inland American Industrial Management LLC

38.

 

44116

 

Deer Park Seaco

 

1114 Seaco Avenue

 

Deer Park

 

TX

 

Inland American Industrial Management LLC

39.

 

44151

 

Devens Industrial

 

235 Barnum Road

 

Devens

 

MA

 

Inland American Industrial Management LLC

40.

 

44108

 

Doral - Waukesha

 

21875 Doral Road

 

Waukesha

 

WI

 

Inland American Industrial Management LLC

41.

 

44400

 

Haskell-Rolling Plains Detentional Facility

 

118 County Line Road 206

 

Haskell

 

TX

 

Inland American Industrial Management LLC

42.

 

44165

 

Home Depot - Lake Park

 

6201 Peterson Road

 

Valdosta

 

GA

 

Inland American Industrial Management LLC

43.

 

44166

 

Home Depot - Macalla

 

6400 Jefferson Metropolitan Parkway

 

MaCalla

 

AL

 

Inland American Industrial Management LLC

44.

 

44401

 

Hudson Correctional Facility

 

3001 Juniper Street

 

Hudson

 

CO

 

Inland American Industrial Management LLC

45.

 

44402

 

Imagine Avondale

 

950 N. Elsieo C. Felix Jr. Way

 

Avondale

 

AZ

 

Inland American Industrial Management LLC

46.

 

44403

 

Imagine Coolidge

 

1290 E. Vah Ki Inn Road

 

Coolidge

 

AZ

 

Inland American Industrial Management LLC

47.

 

44409

 

Imagine Coolidge II

 

1290 E. Vah Ki Inn Road

 

Coolidge

 

AZ

 

Inland American Industrial Management LLC

48.

 

44407

 

Imagine Discovery

 

1728 Whitehead Road

 

Baltimore

 

MD

 

Inland American Industrial Management LLC

49.

 

44404

 

Imagine Firestone

 

5753 Twilight Avenue

 

Firestone

 

CO

 

Inland American Industrial Management LLC

50.

 

44408

 

Imagine Hope Lamond

 

6200 Kansas Avenue

 

Washington D.C.

 

 

 

Inland American Industrial Management LLC

51.

 

44405

 

Imagine Indigo Ranch

 

6464 Peterson Road

 

Colorado Springs

 

CO

 

Inland American Industrial Management LLC

52.

 

44406

 

Imagine Town Center

 

775 Town Center Boulevard

 

Palm Coast

 

FL

 

Inland American Industrial Management LLC

53.

 

44110

 

Industrial Drive

 

301 Industrial Drive

 

Horican

 

WI

 

Inland American Industrial Management LLC

54.

 

44168

 

Kato / Milmont

 

48500-48502 Kato Road

 

Fremont

 

CA

 

Inland American Industrial Management LLC

55.

 

44123

 

Kinston

 

104 Enterprise Boulevard

 

Kinston

 

NC

 

Inland American Industrial Management LLC

 

A-2

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

56.

 

44115

 

Kirk Road

 

315 Kirk Road

 

St. Charles

 

IL

 

Inland American Industrial Management LLC

57.

 

44117

 

Libertyville Associates

 

700 N. Highway 45

 

Libertyville

 

IL

 

Inland American Industrial Management LLC

58.

 

44129

 

Loves Park Industrial

 

1354 Clifford Avenue

 

Loves Park

 

IL

 

Inland American Industrial Management LLC

59.

 

44121

 

Mount Zion Road

 

135 S. Mt. Zion Road

 

Lebanon

 

IN

 

Inland American Industrial Management LLC

60.

 

47112

 

North Pointe One

 

7405 Magi Road

 

Hanahan

 

SC

 

Inland American Industrial Management LLC

61.

 

47113

 

North Pointe Park (Land)

 

7405 Magi Road

 

Hanahan

 

SC

 

Inland American Industrial Management LLC

62.

 

44118

 

Ottawa

 

421 E. Stevenson Road

 

Ottawa

 

IL

 

Inland American Industrial Management LLC

63.

 

44101

 

Thermo Process Systems

 

1410 Gillingham Lane

 

Sugar Land

 

TX

 

Inland American Industrial Management LLC

64.

 

44119

 

Tri-State Holdings I

 

321 Foster Avenue

 

Wood Dale

 

IL

 

Inland American Industrial Management LLC

65.

 

44120

 

Tri-State Holdings II

 

7300 Airport Road

 

Houston

 

TX

 

Inland American Industrial Management LLC

66.

 

44106

 

Tri-State Holdings III

 

50 Indianhead Drive

 

Mosinee

 

WI

 

Inland American Industrial Management LLC

67.

 

44150

 

Ups E-Logistics  (Persis)

 

800 N. Black Branch Road

 

Elizabethtown

 

KY

 

Inland American Industrial Management LLC

68.

 

44111

 

Westport - Mechanicsburg

 

4500 Westport Drive

 

Mechanicsburg

 

PA

 

Inland American Industrial Management LLC

69.

 

48000

 

11500 Market Street

 

11500 Market Street

 

Jacinto City

 

TX

 

Inland American Office Management LLC

70.

 

48013

 

3801 S. Collins

 

3801 South Collins

 

Arlington

 

TX

 

Inland American Office Management LLC

71.

 

48034

 

American Express - Greensboro

 

7701 Airport Center

 

Greensboro

 

NC

 

Inland American Office Management LLC

72.

 

48033

 

American Express - Salt Lake City

 

4315 S. 4700 West

 

Salt Lake City

 

UT

 

Inland American Office Management LLC

73.

 

48014

 

AT&T - St. Louis

 

909 Chestnut Street

 

St. Louis

 

MO

 

Inland American Office Management LLC

74.

 

48003

 

AT&T Center - Chicago

 

2000 W. AT&T Center Drive

 

Hoffman Estates

 

IL

 

Inland American Office Management LLC

75.

 

48015

 

AT&T Cleveland

 

45 Erieview Plaza

 

Cleveland

 

OH

 

Inland American Office Management LLC

76.

 

48002

 

Bridgeside Point Office Building

 

100 Technology Drive

 

Pittsburg

 

PA

 

Inland American Office Management LLC

77.

 

48009

 

Commons Drive

 

3901 Liberty Street

 

Aurora

 

IL

 

Inland American Office Management LLC

78.

 

48007

 

Denver Highlands

 

8822 S. Ridgeline Boulevard

 

Highlands Ranch

 

CO

 

Inland American Office Management LLC

79.

 

48005

 

Dulles Executive Plaza

 

13530 & 13560 Dulles Technology Drive

 

Herndon

 

VA

 

Inland American Office Management LLC

80.

 

48012

 

Houston Lakes

 

8900 Lakes at 610 Drive

 

Houston

 

TX

 

Inland American Office Management LLC

81.

 

48010

 

Kinross Lakes

 

3900 Kinross Lakes Parkway

 

Richfield

 

OH

 

Inland American Office Management LLC

82.

 

47100

 

MCP One

 

401 Pennsylvania Parkway

 

Indianapolis

 

IN

 

Inland American Office Management LLC

83.

 

47108

 

MCP Three

 

501 Pennsylvania Parkway

 

Indianapolis

 

IN

 

Inland American Office Management LLC

 

A-3

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

84.

 

47102

 

MCP Two

 

301 Pennsylvania Parkway

 

Indianapolis

 

IN

 

Inland American Office Management LLC

85.

 

48011

 

Regional Road

 

725 N. Regional Road

 

Greensboro

 

NC

 

Inland American Office Management LLC

86.

 

48026

 

Sanofi Aventis - Us Inc.

 

55 Corporate Drive

 

Bridgewater

 

NJ

 

Inland American Office Management LLC

87.

 

48008

 

Santee Riverview

 

101 River View Parkway

 

Santee

 

CA

 

Inland American Office Management LLC

88.

 

48027

 

United Health - Cypress

 

5701 Katella Avenue

 

Cypress

 

CA

 

Inland American Office Management LLC

89.

 

48028

 

United Health - Frederick

 

800 Oak Street

 

Frederick

 

MD

 

Inland American Office Management LLC

90.

 

48029

 

United Health - Green Bay

 

3100 AMS Boulevard

 

Green Bay

 

WI

 

Inland American Office Management LLC

91.

 

48030

 

United Health - Indianapolis

 

7440 Woodland Drive

 

Indianapolis

 

IN

 

Inland American Office Management LLC

92.

 

48031

 

United Health - Onalaska

 

2700 Midwest Drive

 

Onalaska

 

WI

 

Inland American Office Management LLC

93.

 

48032

 

United Health - Wauwatosa

 

10701 West Research Drive

 

Wauwatosa

 

WI

 

Inland American Office Management LLC

94.

 

48016

 

Worldgate Plaza

 

12801-12901 Worldgate Drive

 

Herndon

 

VA

 

Inland American Office Management LLC

95.

 

44571

 

14th Street Market

 

2200 E. 14th Street

 

Plano

 

TX

 

Inland American Retail Management LLC

96.

 

44515

 

24 Hour Fitness - The Woodlands

 

1800 Lake Woodlands

 

Woodlands

 

TX

 

Inland American Retail Management LLC

97.

 

44649

 

95th And Cicero

 

9633 Cicero

 

Oak Lawn

 

IL

 

Inland American Retail Management LLC

98.

 

44645

 

Alcoa Exchange

 

Alcoa Road at I-30

 

Bryant

 

AR

 

Inland American Retail Management LLC

99.

 

44646

 

Alcoa Exchange II

 

20815 - 20825 I-30

 

Benton

 

AR

 

Inland American Retail Management LLC

100.

 

44659

 

Anderson Central

 

651 SR 28 Bypass

 

Anderson

 

SC

 

Inland American Retail Management LLC

101.

 

40101

 

Antoine Town Center

 

12430 Tomball Pkwy

 

Houston

 

TX

 

Inland American Retail Management LLC

102.

 

44505

 

Atascocita Shopping Center

 

7072 Fm 1960 East

 

Humble

 

TX

 

Inland American Retail Management LLC

103.

 

44660

 

Bartow Marketplace

 

103 Marketplace Boulevard

 

Cartersville

 

GA

 

Inland American Retail Management LLC

104.

 

40103

 

Bay Colony

 

2955 S. Gulf Freeway

 

League City

 

TX

 

Inland American Retail Management LLC

105.

 

40106

 

Bay Colony II

 

NWC of I-45 & FM 646

 

League City

 

TX

 

Inland American Retail Management LLC

106.

 

44655

 

Bear Creek Village Center

 

Clinton Keith Road & I-15

 

Wildomar

 

CA

 

Inland American Retail Management LLC

107.

 

44572

 

Bellerive Plaza

 

170 Bellerive Boulevard

 

Nicholasville

 

KY

 

Inland American Retail Management LLC

108.

 

44677

 

Bent Tree Plaza

 

7901 Falls of Neuse Road

 

Raleigh

 

NC

 

Inland American Retail Management LLC

109.

 

44553

 

Bi-Lo - Greenville

 

1315 S. Pleasantburg

 

Greenville

 

SC

 

Inland American Retail Management LLC

110.

 

40104

 

Blackhawk Town Center

 

9885 Blackhawk Boulevard

 

Houston

 

TX

 

Inland American Retail Management LLC

111.

 

48914

 

Block 121 Retail

 

20th Street South & 2nd Avenue South

 

Birmingham

 

AL

 

Inland American Retail Management LLC

 

A-4

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

112.

 

44663

 

Boynton Commons

 

333-339 N. Congress Avenue

 

Boynton Beach

 

FL

 

Inland American Retail Management LLC

113.

 

44573

 

Brandon Centre South

 

1903 Lumsden Road

 

Brandon

 

FL

 

Inland American Retail Management LLC

114.

 

44554

 

Brooks Corner

 

3143 Se. Military Road

 

San Antonio

 

TX

 

Inland American Retail Management LLC

115.

 

44664

 

Buckhead Crossing

 

Sidney Marcus Boulevard & Piedmont Road

 

Atlanta

 

GA

 

Inland American Retail Management LLC

116.

 

44536

 

Buckhorn Plaza

 

60-76 Lunger Drive

 

Bloomsburg

 

PA

 

Inland American Retail Management LLC

117.

 

44653

 

Campus Marketplace

 

300 S. Twin Oaks Valley Road

 

San Marcos

 

CA

 

Inland American Retail Management LLC

118.

 

44657

 

Centerplace Of Greeley

 

4500 Centerplace Drive

 

Greeley

 

CO

 

Inland American Retail Management LLC

119.

 

44570

 

Chesapeake Commons

 

4107 Portsmouth Boulevard

 

Chesapeake

 

VA

 

Inland American Retail Management LLC

120.

 

44656

 

Cheyenne Meadows

 

817 Cheyenne Meadows Road

 

Colorado Springs

 

CO

 

Inland American Retail Management LLC

121.

 

44508

 

Chili’s - Hunting Bayou

 

11510 E. Freeway

 

Jacinto City

 

TX

 

Inland American Retail Management LLC

122.

 

44529

 

Cinemark - Jacinto City

 

11450 E. Freeway

 

Jacinto City

 

TX

 

Inland American Retail Management LLC

123.

 

46044

 

Citizens Cfg-Nh - 06 Manchester Office

 

875 Elm Street

 

Manchester

 

NH

 

Inland American Retail Management LLC

124.

 

46048

 

Citizens Cfg-Nj - 01 Haddon Heights

 

131 S. White Horse Pike

 

Haddon Heights

 

NJ

 

Inland American Retail Management LLC

125.

 

46050

 

Citizens Cfg-Ny - 02 Plattsburgh

 

6 Oak Street

 

Plattsburgh

 

NY

 

Inland American Retail Management LLC

126.

 

46072

 

Citizens Cfg-Pa - 16 Dallastown

 

45 E. Main St

 

Dallastown

 

PA

 

Inland American Retail Management LLC

127.

 

46142

 

Citizens Cfg-Pa - 88 York Retail

 

1 N. George St.

 

York

 

PA

 

Inland American Retail Management LLC

128.

 

46149

 

Citizens Cfg-Ri - 08 Providence Office

 

870 Westminster Street

 

Providence

 

RI

 

Inland American Retail Management LLC

129.

 

46154

 

Citizens Cfg-Ri - 15 Warwick Office

 

480 Jefferson Boulevard

 

Warwick

 

RI

 

Inland American Retail Management LLC

130.

 

46155

 

Citizens Cfg-Ri - 16 Warwick Office

 

443 Jefferson Boulevard

 

Warwick

 

RI

 

Inland American Retail Management LLC

131.

 

44669

 

Coweta Crossing

 

370 Bullsboro Drive

 

Newnan

 

GA

 

Inland American Retail Management LLC

132.

 

44574

 

Cross Timbers Court

 

745 Cross Timbers Road

 

Flower Mound

 

TX

 

Inland American Retail Management LLC

133.

 

44569

 

Crossroads At Chesapeake Square

 

4107 Portsmouth Boulevard

 

Chesapeake

 

VA

 

Inland American Retail Management LLC

134.

 

44575

 

Custer Creek

 

3411-3501 Custer Parkway

 

Richardson

 

TX

 

Inland American Retail Management LLC

135.

 

40102

 

Cyfair Town Center

 

17445 Spring Cypress

 

Cypress

 

TX

 

Inland American Retail Management LLC

136.

 

40107

 

Cyfair Town Center II

 

NEC of Highway 290 & Spring Cypress Road

 

Cypress

 

TX

 

Inland American Retail Management LLC

137.

 

44510

 

Cypress Town Center

 

12220 Jones Road

 

Houston

 

TX

 

Inland American Retail Management LLC

138.

 

44576

 

Donelson Plaza

 

2500 Lebanon Pike

 

Nashville

 

TN

 

Inland American Retail Management LLC

139.

 

44686

 

Dothan Pavilion

 

4601 Montgomery Highway

 

Dothan

 

AL

 

Inland American Retail Management LLC

 

A-5

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

140.

 

44577

 

East Gate

 

250 Eastgate Drive

 

Aiken

 

SC

 

Inland American Retail Management LLC

141.

 

44503

 

Eldridge Town Center

 

12330 Fm 1960 Road West

 

Houston

 

TX

 

Inland American Retail Management LLC

142.

 

44557

 

Fabyan Randall Plaza

 

1980 Fabyan Parkway

 

Batavia

 

IL

 

Inland American Retail Management LLC

143.

 

44682

 

Fairview Market

 

655 Fairview Road

 

Simpsonville

 

SC

 

Inland American Retail Management LLC

144.

 

44578

 

Flower Mound Crossing

 

2600-2650 Flower Mound Road

 

Flower Mound

 

TX

 

Inland American Retail Management LLC

145.

 

44617

 

Forest Plaza

 

760-790 W. Johnson Street

 

Fond du Lac

 

WI

 

Inland American Retail Management LLC

146.

 

44579

 

Fury’s Ferry

 

403 Furys Ferry Road

 

Augusta

 

GA

 

Inland American Retail Management LLC

147.

 

44654

 

Garden Village

 

28090 S. Western Avenue

 

San Pedro

 

CA

 

Inland American Retail Management LLC

148.

 

44668

 

Gateway Market Center

 

7751-8229 9th Street N

 

St. Petersburg

 

FL

 

Inland American Retail Management LLC

149.

 

44666

 

Gateway Plaza

 

1305-1375 Western Boulevard

 

Jacksonville

 

NC

 

Inland American Retail Management LLC

150.

 

44561

 

Glendale Heights I, II, III

 

125 E. Army Trail Road

 

Glendale Heights

 

IL

 

Inland American Retail Management LLC

151.

 

44704

 

Grafton Commons

 

Port Washington Road / Highway 60

 

Grafton

 

WI

 

Inland American Retail Management LLC

152.

 

44592

 

Gravois Dillon Plaza

 

5301-5315 Caroline Drive

 

High Ridge

 

MO

 

Inland American Retail Management LLC

153.

 

44689

 

Heritage Crossing

 

3401 Raleigh Road Parkway

 

Wilson

 

NC

 

Inland American Retail Management LLC

154.

 

44580

 

Heritage Heights

 

4000-4020 William D. Tate Avenue

 

Grapevine

 

TX

 

Inland American Retail Management LLC

155.

 

44674

 

Heritage Plaza - Chicago

 

Army Trail Road & County Farm Road

 

Carol Stream

 

IL

 

Inland American Retail Management LLC

156.

 

44514

 

Highland Plaza

 

1520 S Mason Road

 

Katy

 

TX

 

Inland American Retail Management LLC

157.

 

44647

 

Hillsborough (Winston)

 

404 Hillsborough Street

 

Raleigh

 

NC

 

Inland American Retail Management LLC

158.

 

44667

 

Hiram Pavilion

 

5220 Jimmy Lee Smith Parkway

 

Hiram

 

GA

 

Inland American Retail Management LLC

159.

 

44582

 

Hunter’s Glen Crossing

 

3945 Legacy Drive

 

Plano

 

TX

 

Inland American Retail Management LLC

160.

 

44501

 

Hunting Bayou

 

11420 East FWY I-10

 

Jacinto City

 

TX

 

Inland American Retail Management LLC

161.

 

47101

 

Intech Retail

 

6335 Intech Commons Drive

 

Indianapolis

 

IN

 

Inland American Retail Management LLC

162.

 

44683

 

James Center

 

6901 S. 19th Street

 

Tacoma

 

WA

 

Inland American Retail Management LLC

163.

 

44583

 

Josey Oaks

 

4112 N. Josey Lane

 

Carrollton

 

TX

 

Inland American Retail Management LLC

164.

 

44701

 

La Fitness At Eldridge Lakes

 

6386 N. Eldridge Parkway

 

Houston

 

TX

 

Inland American Retail Management LLC

165.

 

44616

 

Lakeport Commons

 

5101 Sergeant Road

 

Sioux City

 

IA

 

Inland American Retail Management LLC

166.

 

44595

 

Legacy Crossing

 

State Route 95 & US Route 23

 

Marion

 

OH

 

Inland American Retail Management LLC

167.

 

44560

 

Lexington Road

 

1575 Lexington Road

 

Athens

 

GA

 

Inland American Retail Management LLC

 

A-6

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

168.

 

44555

 

Lincoln Mall

 

622 George Washington Highway

 

Lincoln

 

RI

 

Inland American Retail Management LLC

169.

 

44558

 

Lincoln Village

 

6165 N. Lincoln Avenue

 

Chicago

 

IL

 

Inland American Retail Management LLC

170.

 

44725

 

Logan’s Roadhouse

 

3060 W. Sand Lake Road

 

Orlando

 

FL

 

Inland American Retail Management LLC

171.

 

44612

 

Lord Salisbury Center

 

2645 N. Salisbury Road

 

Salisbury

 

MD

 

Inland American Retail Management LLC

172.

 

44566

 

Market At Morse / Hamilton

 

1320-1380 N. Hamilton Road

 

Columbus

 

OH

 

Inland American Retail Management LLC

173.

 

44584

 

Market At Westlake

 

3700 Bee Caves Road

 

Westlake Hills

 

TX

 

Inland American Retail Management LLC

174.

 

44619

 

Mckinney Town Crossing

 

8800 State Highway 121

 

McKinney

 

TX

 

Inland American Retail Management LLC

175.

 

44658

 

Merchants Crossing

 

1500 Placida Road

 

Englewood

 

FL

 

Inland American Retail Management LLC

176.

 

44614

 

Middleburg Crossing

 

2640 Blanding Boulevard

 

Middleburg

 

FL

 

Inland American Retail Management LLC

177.

 

44539

 

Monodnock Marketplace

 

30 Ash Brook Road

 

Keene

 

NH

 

Inland American Retail Management LLC

178.

 

44564

 

New Forest Crossing II

 

6025 Sam Houston Parkway

 

Houston

 

TX

 

Inland American Retail Management LLC

179.

 

44559

 

Newtown Road

 

629 Newtown Road

 

Virginia Beach

 

VA

 

Inland American Retail Management LLC

180.

 

44596

 

Northwest Marketplace

 

13706 - 13846 Northwest Freeway

 

Houston

 

TX

 

Inland American Retail Management LLC

181.

 

44504

 

Ntb Eldridge

 

12150 Fm 1960 Road West

 

Houston

 

TX

 

Inland American Retail Management LLC

182.

 

48910

 

Oak Park Retail

 

5150 Lemmon Avenue

 

Dallas

 

TX

 

Inland American Retail Management LLC

183.

 

44661

 

Palm Harbor Shopping Center

 

100 Palm Coast Pkwy NE

 

Palm Coast

 

FL

 

Inland American Retail Management LLC

184.

 

44671

 

Paradise Place

 

4075 Haverhill Road N

 

West Palm Beach

 

FL

 

Inland American Retail Management LLC

185.

 

44535

 

Paradise Shops Of Largo

 

10411 Ulmerton Road

 

Largo

 

FL

 

Inland American Retail Management LLC

186.

 

44585

 

Park West Plaza

 

302-322 Park Boulevard

 

Grapevine

 

TX

 

Inland American Retail Management LLC

187.

 

44562

 

Parkway Centre North

 

1656 Stringtown Road

 

Grove City

 

OH

 

Inland American Retail Management LLC

188.

 

44568

 

Parkway Centre North Bldg B

 

1656 Stringtown Road

 

Grove City

 

OH

 

Inland American Retail Management LLC

189.

 

44685

 

Pavilion At Laquinta

 

79220 Highway 111

 

LaQuinta

 

CA

 

Inland American Retail Management LLC

190.

 

44593

 

Pavilions At Hartman Heritage

 

I-70 &Little Blue Parkway

 

Independence

 

MO

 

Inland American Retail Management LLC

191.

 

44662

 

Peachland Promenade

 

24123 Peachland Boulevard

 

Port Charlotte

 

FL

 

Inland American Retail Management LLC

192.

 

44620

 

Penn Park

 

1401 SW 74th Street

 

Oklahoma City

 

OK

 

Inland American Retail Management LLC

193.

 

44586

 

Pioneer Plaza

 

701 E. Cartwright Road

 

Mesquite

 

TX

 

Inland American Retail Management LLC

194.

 

44676

 

Pleasant Hill Square

 

2205 Pleasant Hill Road

 

Duluth

 

GA

 

Inland American Retail Management LLC

195.

 

44648

 

Poplin Place

 

2901 W. US Highway 74

 

Monroe

 

NC

 

Inland American Retail Management LLC

 

A-7

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

196.

 

40105

 

Prestonwood Town Center

 

5301 Belt Line Road

 

Dallas

 

TX

 

Inland American Retail Management LLC

197.

 

44690

 

Promenade - Fultondale

 

Walkers Chapel Road & I-65

 

Fultondale

 

AL

 

Inland American Retail Management LLC

198.

 

44613

 

Riverstone Shopping Center

 

Highway 6 & 1092 South

 

Missouri City

 

TX

 

Inland American Retail Management LLC

199.

 

44587

 

Riverview Village

 

1050 NE Green Oaks Boulevard

 

Arlington

 

TX

 

Inland American Retail Management LLC

200.

 

40112

 

Rockwell Plaza

 

NW Expressway

 

Oklahoma City

 

OK

 

Inland American Retail Management LLC

201.

 

44672

 

Rose Creek

 

4403 Towne Lake Parkway

 

Woodstock

 

GA

 

Inland American Retail Management LLC

202.

 

44681

 

Rosewood Shopping Center

 

2800 Rosewood Drive

 

Columbia

 

SC

 

Inland American Retail Management LLC

203.

 

44509

 

Saltgrass Restaurant - Hunting Bayou

 

11900 East Freeway I-10

 

Jacinto City

 

TX

 

Inland American Retail Management LLC

204.

 

44679

 

Sarasota Pavilion

 

6507 S. Tamiami Trail

 

Sarasota

 

FL

 

Inland American Retail Management LLC

205.

 

44588

 

Scofield Crossing

 

1700 W. Parmer Lane

 

Austin

 

TX

 

Inland American Retail Management LLC

206.

 

44563

 

Sherman Plaza

 

1600 - 1620 Sherman Avenue

 

Evanston

 

IL

 

Inland American Retail Management LLC

207.

 

44531

 

Sherman Town Center

 

3606 Town Center

 

Sherman

 

TX

 

Inland American Retail Management LLC

208.

 

44694

 

Sherman Town Center II

 

845 N. Creek Drive

 

Sherman

 

TX

 

Inland American Retail Management LLC

209.

 

44589

 

Shiloh Square

 

2645 Arapaho Road

 

Garland

 

TX

 

Inland American Retail Management LLC

210.

 

44650

 

Siegen Plaza

 

6700-6800 Siegan Lane

 

Baton Rouge

 

LA

 

Inland American Retail Management LLC

211.

 

44675

 

Silverlake

 

3158 Dixie Highway

 

Erlanger

 

KY

 

Inland American Retail Management LLC

212.

 

40109

 

Sonic At Antoine Town Center

 

12710 Tomball Parkway

 

Houston

 

TX

 

Inland American Retail Management LLC

213.

 

40114

 

South Frisco Village

 

2930 Preston Road

 

Frisco

 

TX

 

Inland American Retail Management LLC

214.

 

44652

 

Southgate Village

 

1920 Highway 31 South

 

Pelham

 

AL

 

Inland American Retail Management LLC

215.

 

44695

 

Sparks Crossing

 

101 Los Altos Parkway

 

Sparks

 

NV

 

Inland American Retail Management LLC

216.

 

44527

 

Spring Town Center

 

21106 Kuykendahl Road

 

Spring

 

TX

 

Inland American Retail Management LLC

217.

 

44615

 

Spring Town Center III

 

21106 Kuykendahl Road

 

Spring

 

TX

 

Inland American Retail Management LLC

218.

 

40110

 

Stables Town Center I

 

18425 Champion Forest Drive

 

Spring

 

TX

 

Inland American Retail Management LLC

219.

 

40111

 

Stables Town Center II

 

8765 Spring Cypress

 

Spring

 

TX

 

Inland American Retail Management LLC

220.

 

44565

 

State Street Market

 

6380 E. State Street

 

Rockford

 

IL

 

Inland American Retail Management LLC

221.

 

48801

 

Stone Creek Crossing

 

900 Barnes Drive

 

San Marcos

 

TX

 

Inland American Retail Management LLC

222.

 

40113

 

Stone Ridge Market

 

20935 US Highway 281 N

 

San Antonio

 

TX

 

Inland American Retail Management LLC

223.

 

44680

 

Stonecrest Marketplace

 

8000 Mall Parkway

 

Lithonia

 

GA

 

Inland American Retail Management LLC

 

A-8

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

224.

 

44552

 

Stop & Shop - Sicklerville

 

542 Berlin-Cross Key

 

Sicklerville

 

NJ

 

Inland American Retail Management LLC

225.

 

44551

 

Stop N Shop - Bristol

 

605 Metacom Avenue

 

Bristol

 

RI

 

Inland American Retail Management LLC

226.

 

44546

 

Stop N Shop - Cumberland

 

70 Mendon Road

 

Cumberland

 

RI

 

Inland American Retail Management LLC

227.

 

44550

 

Stop N Shop - Framingham

 

19 Temple Street

 

Framingham

 

MA

 

Inland American Retail Management LLC

228.

 

44540

 

Stop N Shop - Hyde Park

 

5 St. Andrews Road

 

Hyde Park

 

NY

 

Inland American Retail Management LLC

229.

 

44547

 

Stop N Shop - Malden

 

99 Charles Street

 

Malden

 

MA

 

Inland American Retail Management LLC

230.

 

44549

 

Stop N Shop - Southington

 

505 N. Main Street

 

Southington

 

CT

 

Inland American Retail Management LLC

231.

 

44548

 

Stop N Shop - Swampscott

 

450 Paradise Road

 

Swampscott

 

MA

 

Inland American Retail Management LLC

232.

 

44618

 

Streets Of Cranberry

 

20406 - 20436 Route 19

 

Cranberry Township

 

PA

 

Inland American Retail Management LLC

233.

 

44651

 

Streets Of Indian Lake

 

1418 Callender Lane

 

Hendersonville

 

TN

 

Inland American Retail Management LLC

234.

 

44590

 

Suncreek Village

 

7801 Alma Drive

 

Plano

 

TX

 

Inland American Retail Management LLC

235.

 

46158

 

Suntrust-Al00107 Muscle Shoals Branch

 

1411 Woodward Avenue

 

Muscle Shoals

 

AL

 

Inland American Retail Management LLC

236.

 

46157

 

Suntrust-Al00121 Shoal Creek Branch

 

300 US Highway 43

 

Killen

 

AL

 

Inland American Retail Management LLC

237.

 

46159

 

Suntrust-Dc00140 Brightwood

 

6422 Georgia Avenue

 

Washington

 

DC

 

Inland American Retail Management LLC

238.

 

46160

 

Suntrust-Fl00122 Clark Road Office

 

5727 Clark Road

 

Sarasota

 

FL

 

Inland American Retail Management LLC

239.

 

46161

 

Suntrust-Fl00124 Sunwest Office

 

4125 State Road 60

 

Vero Beach

 

FL

 

Inland American Retail Management LLC

240.

 

46162

 

Suntrust-Fl00127 Fort Meade Branch

 

214 W. Broadway

 

Fort Meade

 

FL

 

Inland American Retail Management LLC

241.

 

46163

 

Suntrust-Fl00129 St. Lucie West Office

 

1301 Northwest St. Lucie West Boulevard

 

Port St. Lucie

 

FL

 

Inland American Retail Management LLC

242.

 

46164

 

Suntrust-Fl00133 Highlands Branch

 

3005 Lakeland Highlands Road

 

Lakeland

 

FL

 

Inland American Retail Management LLC

243.

 

46165

 

Suntrust-Fl00134 Imperial Lakes Branch

 

5980 Imperial Parkway

 

Mulberry

 

FL

 

Inland American Retail Management LLC

244.

 

46166

 

Suntrust-Fl00140 Lake Mary Branch

 

4240 W. Lake Mary Boulevard

 

Lake Mary

 

FL

 

Inland American Retail Management LLC

245.

 

46167

 

Suntrust-Fl00149 Haile Plantation Branch

 

5303 Southwest 91st Drive

 

Gainesville

 

FL

 

Inland American Retail Management LLC

246.

 

46168

 

Suntrust-Fl00152 Millhopper Branch

 

3814 Northwest 43rd Street

 

Gainesville

 

FL

 

Inland American Retail Management LLC

247.

 

46169

 

Suntrust-Fl00167 Cordova Office

 

4400 Bayou Boulevard

 

Pensacola

 

FL

 

Inland American Retail Management LLC

248.

 

46170

 

Suntrust-Fl00168 Tiger Point Office

 

3301 Gulf Breeze Parkway

 

Gulf Breeze

 

FL

 

Inland American Retail Management LLC

249.

 

46171

 

Suntrust-Fl00175 North Beneva Office

 

3577 Fruitville Road

 

Sarasota

 

FL

 

Inland American Retail Management LLC

250.

 

46172

 

Suntrust-Fl00178 Bayonet Point Branch

 

7612 State Road 52

 

Bayonet Point

 

FL

 

Inland American Retail Management LLC

251.

 

46173

 

Suntrust-Fl00187 Walden Woods Office

 

308 W. Alexander Street

 

Plant City

 

FL

 

Inland American Retail Management LLC

 

A-9

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

252.

 

46174

 

Suntrust-Fl00192 Miracle Mile Office

 

2231 Indian River Boulevard

 

Vero Beach

 

FL

 

Inland American Retail Management LLC

253.

 

46175

 

Suntrust-Fl00193 Hobe Sound Office

 

9955 Southeast Federal Highway

 

Hobe Sound

 

FL

 

Inland American Retail Management LLC

254.

 

46176

 

Suntrust-Fl00198 North Port Office

 

7061 South US Highway #1

 

Port St. Lucie

 

FL

 

Inland American Retail Management LLC

255.

 

46177

 

Suntrust-Fl00206 Mount Dora Branch

 

200 E. Fifth Avenue

 

Mount Dora

 

FL

 

Inland American Retail Management LLC

256.

 

46178

 

Suntrust-Fl00218 Daytona Beach Shores B

 

2300 S. Atlantic Avenue

 

Daytona Beach

 

FL

 

Inland American Retail Management LLC

257.

 

46179

 

Suntrust-Fl00243 Marianna Downtown Office

 

4425 Lafayette Street

 

Marianna

 

FL

 

Inland American Retail Management LLC

258.

 

46180

 

Suntrust-Fl00264 Land O’Lakes Branch

 

21744 State Road 54

 

Lutz

 

FL

 

Inland American Retail Management LLC

259.

 

46181

 

Suntrust-Fl00267 Clinton Avenue Office

 

11704 US Highway 301

 

Dade City

 

FL

 

Inland American Retail Management LLC

260.

 

46182

 

Suntrust-Fl00281 St. Augustine Office

 

1850 US Highway 1 South

 

St. Augustine

 

FL

 

Inland American Retail Management LLC

261.

 

46183

 

Suntrust-Fl00303 South Beach Office

 

3720 S. Third Street

 

Jacksonville

 

FL

 

Inland American Retail Management LLC

262.

 

46184

 

Suntrust-Fl00304 Regency Square Office

 

344 Monument Road

 

Jacksonville

 

FL

 

Inland American Retail Management LLC

263.

 

46186

 

Suntrust-Fl00335 Osprey Office

 

1100 S. Tamiami Trail

 

Osprey

 

FL

 

Inland American Retail Management LLC

264.

 

46187

 

Suntrust-Fl00948 East Boca Raton Office

 

880 E. Palmetto Park Road

 

Boca Raton

 

FL

 

Inland American Retail Management LLC

265.

 

46188

 

Suntrust-Fl00953 West Tamarac Office

 

7879 W. Commercial Boulevard

 

Tamarac

 

FL

 

Inland American Retail Management LLC

266.

 

46576

 

Suntrust-Fl00956 Bushnell

 

107 Bushnell Plaza

 

Bushnell

 

FL

 

Inland American Retail Management LLC

267.

 

46189

 

Suntrust-Fl00961 Pompano Beach

 

1409 E. Atlantic Boulevard

 

Pompano Beach

 

FL

 

Inland American Retail Management LLC

268.

 

46191

 

Suntrust-Fl00981 23rd Street Office

 

511 W. 23rd Street

 

Panama City

 

FL

 

Inland American Retail Management LLC

269.

 

46192

 

Suntrust-Fl00985 Panama City Beach Office

 

10520 Middle Beach Road

 

Panama City Beach

 

FL

 

Inland American Retail Management LLC

270.

 

46193

 

Suntrust-Fl01000 West St. Cloud Branch

 

4290 13th Street

 

St. Cloud

 

FL

 

Inland American Retail Management LLC

271.

 

46194

 

Suntrust-Fl01033 Granada Boulevard Branch

 

113 E. Granada Boulevard

 

Ormond Beach

 

FL

 

Inland American Retail Management LLC

272.

 

46195

 

Suntrust-Fl01034 Bill France Boulevard

 

299 Bill France Boulevard

 

Daytona Beach

 

FL

 

Inland American Retail Management LLC

273.

 

46196

 

Suntrust-Fl01035 West Ormond Branch

 

160 N. Nova Road

 

Ormond Beach

 

FL

 

Inland American Retail Management LLC

274.

 

46197

 

Suntrust-Fl01038 Deltona Branch

 

892 Deltona Boulevard

 

Deltona

 

FL

 

Inland American Retail Management LLC

275.

 

46198

 

Suntrust-Fl01041 Coronado Beach Branch

 

705 E. Third Avenue

 

New Smyrna Beach

 

FL

 

Inland American Retail Management LLC

276.

 

46199

 

Suntrust-Fl01044 Riverside Office

 

100 Northwest 12th Avenue

 

Miami

 

FL

 

Inland American Retail Management LLC

277.

 

46200

 

Suntrust-Fl01049 Ormond Towne Square Branch

 

1470 W. Granada Boulevard

 

Ormond Beach

 

FL

 

Inland American Retail Management LLC

278.

 

46380

 

Suntrust-Fl01053 Palm Coast West Branch

 

15 Pine Cone Drive

 

Palm Coast

 

FL

 

Inland American Retail Management LLC

279.

 

46201

 

Suntrust-Fl01066 Southside Office

 

745 S. Broad Street

 

Brooksville

 

FL

 

Inland American Retail Management LLC

 

A-10

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

280.

 

46202

 

Suntrust-Fl01068 Ridge Manor Office

 

31050 Cortez Boulevard

 

Brooksville

 

FL

 

Inland American Retail Management LLC

281.

 

46203

 

Suntrust-Fl01070 Spring Hill Office

 

7319 Spring Hill Drive

 

Spring Hill

 

FL

 

Inland American Retail Management LLC

282.

 

46204

 

Suntrust-Fl01076 Inverness Branch

 

408 S. US Highway 41

 

Inverness

 

FL

 

Inland American Retail Management LLC

283.

 

46205

 

Suntrust-Fl01092 Pembroke Pines

 

10000 Taft Street

 

Pembroke Pines

 

FL

 

Inland American Retail Management LLC

284.

 

46206

 

Suntrust-Fl01094 Belvedere

 

422 Belvedere Road

 

West Palm Beach

 

FL

 

Inland American Retail Management LLC

285.

 

46207

 

Suntrust-Fl01105 Indian Harbour Beach Branch

 

314 E. Eau Gallie Boulevard

 

Indian Harbour Beach

 

FL

 

Inland American Retail Management LLC

286.

 

46208

 

Suntrust-Fl01106 Lake Washington Branch

 

2458 N. Wickham Road

 

Melbourne

 

FL

 

Inland American Retail Management LLC

287.

 

46209

 

Suntrust-Fl01115 South Orlando Branch

 

444 E. Michigan Avenue

 

Orlando

 

FL

 

Inland American Retail Management LLC

288.

 

46210

 

Suntrust-Fl01117 Pine Hills Branch

 

5025 W. Colonial Drive

 

Orlando

 

FL

 

Inland American Retail Management LLC

289.

 

46211

 

Suntrust-Fl01142 South 436 Lake Margaret

 

3800 S. Semoran Boulevard

 

Orlando

 

FL

 

Inland American Retail Management LLC

290.

 

46212

 

Suntrust-Fl01151 University Boulevard

 

3191 University Boulevard

 

Winter Park

 

FL

 

Inland American Retail Management LLC

291.

 

46213

 

Suntrust-Fl01155 Alafaya  Highway 50 Branch

 

1751 Alafaya Trail

 

Orlando

 

FL

 

Inland American Retail Management LLC

292.

 

46214

 

Suntrust-Fl01158 West Central Office

 

6300 Central Avenue

 

St. Petersburg

 

FL

 

Inland American Retail Management LLC

293.

 

46215

 

Suntrust-Fl01163 Apopka Branch

 

900 E. Semoran Boulevard

 

Apopka

 

FL

 

Inland American Retail Management LLC

294.

 

46216

 

Suntrust-Fl01174 Tuscawilla Branch

 

5775 Red Bug Lake Road

 

Casselberry

 

FL

 

Inland American Retail Management LLC

295.

 

46217

 

Suntrust-Fl01188 Fruitland Park Branch

 

3290 US Highway 41127

 

Fruitland Park

 

FL

 

Inland American Retail Management LLC

296.

 

46218

 

Suntrust-Fl01198 Rockledge Branch

 

234 Barton Boulevard

 

Rockledge

 

FL

 

Inland American Retail Management LLC

297.

 

46578

 

Suntrust-Fl01204 Vierra

 

8226 N. Wickam Road

 

Melbourne

 

FL

 

Inland American Retail Management LLC

298.

 

46219

 

Suntrust-Fl01212 Flagler Plaza Branch

 

100 Flagler Plaza Drive

 

Palm Coast

 

FL

 

Inland American Retail Management LLC

299.

 

46220

 

Suntrust-Fl01215 North Causeway Branch

 

111 N. Causeway

 

New Smyrna Beach

 

FL

 

Inland American Retail Management LLC

300.

 

46221

 

Suntrust-Fl01222 Pasco Square Office

 

4041 Rowan Road

 

New Port Richey

 

FL

 

Inland American Retail Management LLC

301.

 

46222

 

Suntrust-Fl01235 Countryside Office

 

26627 US Highway 19 North

 

Clearwater

 

FL

 

Inland American Retail Management LLC

302.

 

46223

 

Suntrust-Fl01236 East Clearwater Office

 

2150 Cleveland Street

 

Clearwater

 

FL

 

Inland American Retail Management LLC

303.

 

46224

 

Suntrust-Fl01238 Fletcher Office

 

13502 N. Florida Avenue

 

Tampa

 

FL

 

Inland American Retail Management LLC

304.

 

46225

 

Suntrust-Fl01246 Sabal Park Office

 

9601 E. Martin Luther King Junior Boulevard

 

Tampa

 

FL

 

Inland American Retail Management LLC

305.

 

46226

 

Suntrust-Fl01258 Seminole Office

 

7405 Seminole Boulevard

 

Seminole

 

FL

 

Inland American Retail Management LLC

306.

 

46227

 

Suntrust-Fl01287 North Lakeland Branch

 

1075 Carpenters Way

 

Lakeland

 

FL

 

Inland American Retail Management LLC

307.

 

46228

 

Suntrust-Fl01334 Virginia Avenue Office

 

700 Virginia Avenue

 

Fort Pierce

 

FL

 

Inland American Retail Management LLC

 

A-11

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

308.

 

46229

 

Suntrust-Fl01346 South Ocala Branch

 

111 Southwest 17th Street

 

Ocala

 

FL

 

Inland American Retail Management LLC

309.

 

46230

 

Suntrust-Fl01349 Golden Hills Office

 

4800 Northwest Blichton Road

 

Ocala

 

FL

 

Inland American Retail Management LLC

310.

 

46231

 

Suntrust-Fl01354 Executive Park Office

 

3990 Southwest State Road 200

 

Ocala

 

FL

 

Inland American Retail Management LLC

311.

 

46232

 

Suntrust-Fl01355 Lakewood Office

 

4142 Sixth Street South

 

St. Petersburg

 

FL

 

Inland American Retail Management LLC

312.

 

46233

 

Suntrust-Fl01367 Okeechobee Branch

 

815 S. Parrott Avenue

 

Okeechobee

 

FL

 

Inland American Retail Management LLC

313.

 

46584

 

Suntrust-Ga00277 North X Northwest

 

1785 The Exchange

 

Atlanta

 

GA

 

Inland American Retail Management LLC

314.

 

46234

 

Suntrust-Ga00329 Buckhead Branch

 

3020 Peachtree Road  Northwest

 

Atlanta

 

GA

 

Inland American Retail Management LLC

315.

 

46235

 

Suntrust-Ga00335 Dunwoody Branch

 

1710 Mount Vernon Road

 

Dunwoody

 

GA

 

Inland American Retail Management LLC

316.

 

46236

 

Suntrust-Ga00338 Northside Parkway Branch

 

3300 Northside Parkway  Northwest

 

Atlanta

 

GA

 

Inland American Retail Management LLC

317.

 

46237

 

Suntrust-Ga00344 Sandy Springs Branch

 

5898 Roswell Road  Northeast

 

Atlanta

 

GA

 

Inland American Retail Management LLC

318.

 

46238

 

Suntrust-Ga00346 Greenbriar Branch

 

3170 Greenbriar Parkway  Southwest

 

Atlanta

 

GA

 

Inland American Retail Management LLC

319.

 

46239

 

Suntrust-Ga00350 Rockbridge Memorial Br

 

3850 Rockbridge Road

 

Stone Mountain

 

GA

 

Inland American Retail Management LLC

320.

 

46240

 

Suntrust-Ga00362 Panola Road Branch

 

2843 Panola Road

 

Lithonia

 

GA

 

Inland American Retail Management LLC

321.

 

46241

 

Suntrust-Ga00369 Shannon Mall Branch

 

4601 Jonesboro Road

 

Union City

 

GA

 

Inland American Retail Management LLC

322.

 

46242

 

Suntrust-Ga00371 Peachtree City Branch

 

103 City Circle

 

Peachtree City

 

GA

 

Inland American Retail Management LLC

323.

 

46243

 

Suntrust-Ga00379 Chamblee-Peachtree Ind.

 

5370 Peachtree Industrial

 

Chamblee

 

GA

 

Inland American Retail Management LLC

324.

 

46244

 

Suntrust-Ga00382 Stone Mountain Branch

 

5473 E. Mountain Street

 

Stone Mountain

 

GA

 

Inland American Retail Management LLC

325.

 

46245

 

Suntrust-Ga00384 Spalding Corners Branch

 

7840 Holcomb Bridge Road

 

Norcross

 

GA

 

Inland American Retail Management LLC

326.

 

46246

 

Suntrust-Ga00390 Fairburn Road Branch

 

5641 Fairburn Road

 

Douglasville

 

GA

 

Inland American Retail Management LLC

327.

 

46247

 

Suntrust-Ga00428 Gwinnett Place Branch

 

2171 Pleasant Hill Road

 

Duluth

 

GA

 

Inland American Retail Management LLC

328.

 

46248

 

Suntrust-Ga00449 Stockbridge Branch

 

4986 N. Henry Boulevard

 

Stockbridge

 

GA

 

Inland American Retail Management LLC

329.

 

46249

 

Suntrust-Ga00454 Court Square Branch

 

930 Main Street

 

Conyers

 

GA

 

Inland American Retail Management LLC

330.

 

46250

 

Suntrust-Ga00465 Southlake Branch

 

1235 Southlake Circle

 

Morrow

 

GA

 

Inland American Retail Management LLC

331.

 

46251

 

Suntrust-Ga00473 Cumberland Branch

 

2755 Cumberland Parkway

 

Atlanta

 

GA

 

Inland American Retail Management LLC

332.

 

46252

 

Suntrust-Ga00474 Marietta Branch

 

47 Whitlock Avenue

 

Marietta

 

GA

 

Inland American Retail Management LLC

333.

 

46253

 

Suntrust-Ga00475 Merchants Walk Branch

 

1331 Johnson Ferry Road

 

Marietta

 

GA

 

Inland American Retail Management LLC

334.

 

46254

 

Suntrust-Ga00476 Barrett Parkway Branch

 

1184 Barrett Parkway

 

Kennesaw

 

GA

 

Inland American Retail Management LLC

335.

 

46256

 

Suntrust-Ga00505 Jackson Street Office

 

201 Jackson Street

 

Thomson

 

GA

 

Inland American Retail Management LLC

 

A-12

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

336.

 

46258

 

Suntrust-Ga00509 Washington Road Evans

 

4212 Washington Road

 

Evans

 

GA

 

Inland American Retail Management LLC

337.

 

46259

 

Suntrust-Ga00531 Bradley Park Branch

 

1645 Bradley Park Drive

 

Columbus

 

GA

 

Inland American Retail Management LLC

338.

 

46260

 

Suntrust-Ga00588 Derenne Avenue Branch

 

610 East Derenne Avenue

 

Savannah

 

GA

 

Inland American Retail Management LLC

339.

 

46261

 

Suntrust-Ga00591 Skidaway Branch

 

2815 Skidaway Road

 

Savannah

 

GA

 

Inland American Retail Management LLC

340.

 

46263

 

Suntrust-Ga00653 Gray Highway Office

 

1104 Gray Highway

 

Macon

 

GA

 

Inland American Retail Management LLC

341.

 

46264

 

Suntrust-Ga00686 Five Points Branch

 

300 S. Mock Road

 

Albany

 

GA

 

Inland American Retail Management LLC

342.

 

46579

 

Suntrust-Ga00695 Douglas Main

 

201 S. Peterson Avenue

 

Douglas

 

GA

 

Inland American Retail Management LLC

343.

 

46265

 

Suntrust-Ga00704 Sylvester Office

 

201 N. Isabella Street

 

Sylvester

 

GA

 

Inland American Retail Management LLC

344.

 

46398

 

Suntrust-Ga00714 North Brunswick Office

 

4236 Norwich Street

 

Brunswick

 

GA

 

Inland American Retail Management LLC

345.

 

46266

 

Suntrust-Ga00715 Altama Office

 

4410 Altama Avenue

 

Brunswick

 

GA

 

Inland American Retail Management LLC

346.

 

46267

 

Suntrust-Ga00725 Satilla Square  Branch

 

1807 Knight Avenue

 

Waycross

 

GA

 

Inland American Retail Management LLC

347.

 

46268

 

Suntrust-Ga00738 Gaines School Road Off

 

180 Gaines School Road

 

Athens

 

GA

 

Inland American Retail Management LLC

348.

 

46514

 

Suntrust-Ga00739 Prince Avenue

 

1022 Prince Avenue

 

Athens

 

GA

 

Inland American Retail Management LLC

349.

 

46269

 

Suntrust-Ga00743 Madison Office

 

286 Hancock Street

 

Madison

 

GA

 

Inland American Retail Management LLC

350.

 

46270

 

Suntrust-Ga00849 Ncf: Cartersville

 

827 Joe Frank Harris Parkway

 

Cartersville

 

GA

 

Inland American Retail Management LLC

351.

 

46271

 

Suntrust-Md00224 Historic Annapolis

 

152 Main Street

 

Annapolis

 

MD

 

Inland American Retail Management LLC

352.

 

46401

 

Suntrust-Md00228 Parole

 

2350 Solomons Island Road

 

Annapolis

 

MD

 

Inland American Retail Management LLC

353.

 

46273

 

Suntrust-Md00276 Prince Frederickfox

 

597 Solomons Island Road N.

 

Prince Frederick

 

MD

 

Inland American Retail Management LLC

354.

 

46274

 

Suntrust-Md00286 Glen Burnie Branch

 

100 Crain Highway  S.W.

 

Glen Burnie

 

MD

 

Inland American Retail Management LLC

355.

 

46275

 

Suntrust-Md00297 Cambridge

 

403 Academy Street

 

Cambridge

 

MD

 

Inland American Retail Management LLC

356.

 

46276

 

Suntrust-Md00304 Cockeysville

 

9701 York Road

 

Cockeysville

 

MD

 

Inland American Retail Management LLC

357.

 

46277

 

Suntrust-Md00310 Ardmore-Ardwick

 

8211 Ardmore-Ardwick Road

 

Landover

 

MD

 

Inland American Retail Management LLC

358.

 

46278

 

Suntrust-Md00311 Avondale

 

1900 Queens Chapel Road

 

Avondale

 

MD

 

Inland American Retail Management LLC

359.

 

46580

 

Suntrust-Md00464 Bethesda Main Office

 

7500 Wisconsin Avenue

 

Bethesda

 

MD

 

Inland American Retail Management LLC

360.

 

46279

 

Suntrust-Nc00133 Ncf: Apex

 

202 S. Salem Street

 

Apex

 

NC

 

Inland American Retail Management LLC

361.

 

46280

 

Suntrust-Nc00136 Ncf: Arden

 

2397 Hendersonville Road

 

Arden

 

NC

 

Inland American Retail Management LLC

362.

 

46281

 

Suntrust-Nc00138 Ncf: Asheboro

 

272 N. Fayetteville Street

 

Asheboro

 

NC

 

Inland American Retail Management LLC

363.

 

46282

 

Suntrust-Nc00148 Ncf: Bessemer City

 

125 E. Virginia Avenue

 

Bessemer City

 

NC

 

Inland American Retail Management LLC

 

A-13

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

364.

 

46407

 

Suntrust-Nc00153 Ncf: Cum Park

 

2178 N Church Street

 

Burlington

 

NC

 

Inland American Retail Management LLC

365.

 

46283

 

Suntrust-Nc00168 Ncf: Kildaire Farm Rd

 

910 Kildaire Farm Road

 

Cary

 

NC

 

Inland American Retail Management LLC

366.

 

46284

 

Suntrust-Nc00191 Ncf: Carmel Commons

 

7801 Pineville-Matthews Road

 

Charlotte

 

NC

 

Inland American Retail Management LLC

367.

 

46285

 

Suntrust-Nc00199 Ncf: Charlotte Plaza

 

4441 The Plaza

 

Charlotte

 

NC

 

Inland American Retail Management LLC

368.

 

46286

 

Suntrust-Nc00201 Ncf: Sardis Rd Aka Gal.

 

1935 Galleria Boulevard

 

Charlotte

 

NC

 

Inland American Retail Management LLC

369.

 

46287

 

Suntrust-Nc00205 Ncf: Wilmar

 

818 Church Street  North

 

Concord

 

NC

 

Inland American Retail Management LLC

370.

 

46288

 

Suntrust-Nc00210 Ncf: Creedmoor

 

201 S. Main Street

 

Creedmoor

 

NC

 

Inland American Retail Management LLC

371.

 

46289

 

Suntrust-Nc00213 Ncf: Dunn

 

2100 W. Cumberland Street

 

Dunn

 

NC

 

Inland American Retail Management LLC

372.

 

46290

 

Suntrust-Nc00226 Ncf: Croasdaile

 

1821 Hillandale Road

 

Durham

 

NC

 

Inland American Retail Management LLC

373.

 

46291

 

Suntrust-Nc00230 Ncf: Bethesda

 

1611 S. Miami Boulevard

 

Durham

 

NC

 

Inland American Retail Management LLC

374.

 

46292

 

Suntrust-Nc00262 Ncf: Cone Boulevard

 

701 E. Cone Boulevard

 

Greensboro

 

NC

 

Inland American Retail Management LLC

375.

 

46293

 

Suntrust-Nc00266 Ncf: Adams Farm

 

5705 High Point Road

 

Greensboro

 

NC

 

Inland American Retail Management LLC

376.

 

46294

 

Suntrust-Nc00273 Ncf: Airpark

 

7804 National Service Road

 

Greensboro

 

NC

 

Inland American Retail Management LLC

377.

 

46295

 

Suntrust-Nc00279 Ncf: South Elm St

 

1601 S. Elm-Eugene Street

 

Greensboro

 

NC

 

Inland American Retail Management LLC

378.

 

46296

 

Suntrust-Nc00280 Ncf: Harrisburg

 

4720 Highway 49 S

 

Harrisburg

 

NC

 

Inland American Retail Management LLC

379.

 

46297

 

Suntrust-Nc00282 Ncf: Hendersonville Ma

 

222 S. Main Street

 

Hendersonville

 

NC

 

Inland American Retail Management LLC

380.

 

46298

 

Suntrust-Nc00301 Ncf: Mulberry

 

110 Mulberry Street SW

 

Lenoir

 

NC

 

Inland American Retail Management LLC

381.

 

46299

 

Suntrust-Nc00303 Ncf: Tyro

 

4394 S. NC Highway 150

 

Lexington

 

NC

 

Inland American Retail Management LLC

382.

 

46300

 

Suntrust-Nc00306 Ncf: Mebane

 

204 W. Center Street

 

Mebane

 

NC

 

Inland American Retail Management LLC

383.

 

46416

 

Suntrust-Nc00316 Ncf: Oakboro

 

224 N. Main Street

 

Oakboro

 

NC

 

Inland American Retail Management LLC

384.

 

46301

 

Suntrust-Nc00318 Ncf: Oxford:  Main St.

 

140 W. Main St

 

Oxford

 

NC

 

Inland American Retail Management LLC

385.

 

46302

 

Suntrust-Nc00320 Ncf: Pittsboro

 

88 Hillsboro Street

 

Pittsboro

 

NC

 

Inland American Retail Management LLC

386.

 

46417

 

Suntrust-Nc00322 Ncf: West Street

 

192 West Street

 

Pittsboro

 

NC

 

Inland American Retail Management LLC

387.

 

46581

 

Suntrust-Nc00349 Six Forks

 

3620 Six Forks Road

 

Raleigh

 

NC

 

Inland American Retail Management LLC

388.

 

46303

 

Suntrust-Nc00355 Ncf: North Madison

 

804 N. Madison Boulevard

 

Roxboro

 

NC

 

Inland American Retail Management LLC

389.

 

46304

 

Suntrust-Nc00358 Ncf: Rural Hall

 

7880 Broad Street

 

Rural Hall

 

NC

 

Inland American Retail Management LLC

390.

 

46305

 

Suntrust-Nc00362 Ncf: Statesville Blvd

 

2070 Statesville Boulevard

 

Salisbury

 

NC

 

Inland American Retail Management LLC

391.

 

46537

 

Suntrust-Nc00364 Ncf: Spencer

 

420 S. Salisbury Avenue

 

Spencer

 

NC

 

Inland American Retail Management LLC

 

A-14

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

392.

 

46306

 

Suntrust-Nc00365 Ncf: Stanley

 

416 Highway 27 S

 

Stanley

 

NC

 

Inland American Retail Management LLC

393.

 

46307

 

Suntrust-Nc00366 Ncf: Stokesdale

 

8401 Ivan Street

 

Stokesdale

 

NC

 

Inland American Retail Management LLC

394.

 

46308

 

Suntrust-Nc00367 Ncf: Summerfield

 

4600 US 220 North

 

Summerfield

 

NC

 

Inland American Retail Management LLC

395.

 

46309

 

Suntrust-Nc00368 Ncf: Sylva Main

 

624 W. Main Street

 

Sylva

 

NC

 

Inland American Retail Management LLC

396.

 

46310

 

Suntrust-Nc00374 Ncf: Walnut Cove Main

 

234 N. Main Street

 

Walnut Cove

 

NC

 

Inland American Retail Management LLC

397.

 

46311

 

Suntrust-Nc00375 Ncf: Waynesville Main

 

135 N. Main Street

 

Waynesville

 

NC

 

Inland American Retail Management LLC

398.

 

46582

 

Suntrust-Nc00388 Salem Group

 

2140 Country Club Road

 

Winston-Salem

 

NC

 

Inland American Retail Management LLC

399.

 

46312

 

Suntrust-Nc00389 Ncf: Ogburn Station

 

4306 N. Liberty Street

 

Winston-Salem

 

NC

 

Inland American Retail Management LLC

400.

 

46313

 

Suntrust-Nc00393 Ncf: Yadkinville:  Station

 

200 S. State Street

 

Yadkinville

 

NC

 

Inland American Retail Management LLC

401.

 

46314

 

Suntrust-Sc00147 Ncf: Fountain Inn

 

201 Trade Street

 

Fountain Inn

 

SC

 

Inland American Retail Management LLC

402.

 

46315

 

Suntrust-Sc00151 Ncf: Pleasantburg

 

201 S. Pleasantburg Drive

 

Greenville

 

SC

 

Inland American Retail Management LLC

403.

 

46316

 

Suntrust-Sc00152 Ncf: Wade Hampton

 

2111 Wade Hampton Boulevard

 

Greenville

 

SC

 

Inland American Retail Management LLC

404.

 

46317

 

Suntrust-Sc00154 Ncf: Woodruff Road

 

1610 Woodruff Road

 

Greenville

 

SC

 

Inland American Retail Management LLC

405.

 

46318

 

Suntrust-Sc00159 Ncf: Berea

 

55 Farrs Bridge Road

 

Greenville

 

SC

 

Inland American Retail Management LLC

406.

 

46319

 

Suntrust-Sc00169 Ncf: Liberty

 

5 W. Main Street

 

Liberty

 

SC

 

Inland American Retail Management LLC

407.

 

46320

 

Suntrust-Sc00170 Ncf: Mauldin

 

203 W. Butler Avenue

 

Mauldin

 

SC

 

Inland American Retail Management LLC

408.

 

46424

 

Suntrust-Tn00162 West Nashville Branch

 

4604 Charlotte Avenue

 

Nashville

 

TN

 

Inland American Retail Management LLC

409.

 

46321

 

Suntrust-Tn00164 East Nashville Branch

 

600 Gallatin Road

 

Nashville

 

TN

 

Inland American Retail Management LLC

410.

 

46322

 

Suntrust-Tn00171 Woodbine Branch

 

2915 Nolensville Road

 

Nashville

 

TN

 

Inland American Retail Management LLC

411.

 

46323

 

Suntrust-Tn00172 Donelson Branch

 

2503 Lebanon Road

 

Nashville

 

TN

 

Inland American Retail Management LLC

412.

 

46324

 

Suntrust-Tn00179 Cool Springs Branch

 

1725 Mallory Lane

 

Brentwood

 

TN

 

Inland American Retail Management LLC

413.

 

46325

 

Suntrust-Tn00181 Hillsboro Village Bran

 

1605 21st Avenue South

 

Nashville

 

TN

 

Inland American Retail Management LLC

414.

 

46326

 

Suntrust-Tn00184 Nolensville Road Branch

 

4310 Nolensville Road

 

Nashville

 

TN

 

Inland American Retail Management LLC

415.

 

46327

 

Suntrust-Tn00191 Brentwood Maryland Far

 

5030 Thoroughbred Lane

 

Brentwood

 

TN

 

Inland American Retail Management LLC

416.

 

46328

 

Suntrust-Tn00193 Smyrna Branch

 

189 South Lowry Street

 

Smyrna

 

TN

 

Inland American Retail Management LLC

417.

 

46329

 

Suntrust-Tn00204 Lebanon Main Office

 

240 West Main Street

 

Lebanon

 

TN

 

Inland American Retail Management LLC

418.

 

46330

 

Suntrust-Tn00209 South Side Branch - Mu

 

1250 South Church Street

 

Murfreesboro

 

TN

 

Inland American Retail Management LLC

419.

 

46331

 

Suntrust-Tn00210 University Branch

 

1213 Greenland Drive

 

Murfreesboro

 

TN

 

Inland American Retail Management LLC

 

A-15

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

420.

 

46332

 

Suntrust-Tn00240 Savannah Main Office

 

909 Main Street

 

Savannah

 

TN

 

Inland American Retail Management LLC

421.

 

46333

 

Suntrust-Tn00269 Hixson Branch

 

1051 Ashland Terrace

 

Chattanooga

 

TN

 

Inland American Retail Management LLC

422.

 

46334

 

Suntrust-Tn00270 Lookout Valley Branch

 

101 Browns Ferry Road

 

Chattanooga

 

TN

 

Inland American Retail Management LLC

423.

 

46335

 

Suntrust-Tn00275 North County Branch

 

9627 Dayton Pike

 

Soddy Daisy

 

TN

 

Inland American Retail Management LLC

424.

 

46336

 

Suntrust-Tn00276 Signal Mountain Branch

 

1301 Taft Highway

 

Signal Mountain

 

TN

 

Inland American Retail Management LLC

425.

 

46337

 

Suntrust-Tn00280 East Ridge Branch

 

4323 Ringgold Road

 

East Ridge

 

TN

 

Inland American Retail Management LLC

426.

 

46338

 

Suntrust-Tn00281 Lee Highway Branch

 

7001 Lee Highway

 

Chattanooga

 

TN

 

Inland American Retail Management LLC

427.

 

46339

 

Suntrust-Tn00287 West Tenth Street Branch

 

110 W. Tenth Street

 

Chattanooga

 

TN

 

Inland American Retail Management LLC

428.

 

46551

 

Suntrust-Tn00299 Twenty-Fifth St.

 

1432  25th Street  Northwest

 

Cleveland

 

TN

 

Inland American Retail Management LLC

429.

 

46340

 

Suntrust-Tn00316 Walnut Street Facility

 

426 W. Walnut Street

 

Johnson City

 

TN

 

Inland American Retail Management LLC

430.

 

46341

 

Suntrust-Tn00324 Allandale  Mt Carmel

 

4233 W. Stone Drive

 

Kingsport

 

TN

 

Inland American Retail Management LLC

431.

 

46342

 

Suntrust-Tn00359 Oak Ridge Building

 

1188 Oak Ridge Turnpike

 

Oak Ridge

 

TN

 

Inland American Retail Management LLC

432.

 

46343

 

Suntrust-Tn00397 Loudon Facility

 

414 Wharf Street

 

Loudon

 

TN

 

Inland American Retail Management LLC

433.

 

46344

 

Suntrust-Tn00400 Alpha Facility

 

5716 W. Andrew Johnson Highway

 

Morristown

 

TN

 

Inland American Retail Management LLC

434.

 

46345

 

Suntrust-Va00178 Doswell

 

16131 Washington Highway

 

Doswell

 

VA

 

Inland American Retail Management LLC

435.

 

46346

 

Suntrust-Va00185 Chippenham

 

7133 Forest Hill Avenue

 

Richmond

 

VA

 

Inland American Retail Management LLC

436.

 

46347

 

Suntrust-Va00186 Ampthill

 

4830 Jefferson Davis Highway

 

Richmond

 

VA

 

Inland American Retail Management LLC

437.

 

46348

 

Suntrust-Va00333 Gloucester Courthouse

 

6548 Main Street

 

Gloucester

 

VA

 

Inland American Retail Management LLC

438.

 

46349

 

Suntrust-Va00344 Annandale East

 

4250 John Marr Drive

 

Fairfax

 

VA

 

Inland American Retail Management LLC

439.

 

46350

 

Suntrust-Va00421 Hunter Hill

 

869 N. Lee Highway

 

Lexington

 

VA

 

Inland American Retail Management LLC

440.

 

46352

 

Suntrust-Va00441 Chancellor

 

3557 Plank Road

 

Fredericksburg

 

VA

 

Inland American Retail Management LLC

441.

 

46353

 

Suntrust-Va00453 Fort Hill Village

 

6001 Fort Avenue

 

Lynchburg

 

VA

 

Inland American Retail Management LLC

442.

 

46354

 

Suntrust-Va00475 South Roanoke

 

112 McClanahan Street

 

Roanoke

 

VA

 

Inland American Retail Management LLC

443.

 

46355

 

Suntrust-Va00480 Vinton

 

210 E. Washington Avenue

 

Vinton

 

VA

 

Inland American Retail Management LLC

444.

 

46356

 

Suntrust-Va00491 Kent Street

 

400 W. Main Street

 

Radford

 

VA

 

Inland American Retail Management LLC

445.

 

46357

 

Suntrust-Va00506 Kingsmill

 

496 Mclaws Circle

 

Williamsburg

 

VA

 

Inland American Retail Management LLC

446.

 

46358

 

Suntrust-Va00516 Great Bridge

 

320  S. Battlefield Boulevard

 

Chesapeake

 

VA

 

Inland American Retail Management LLC

447.

 

46359

 

Suntrust-Va00524 Onancock

 

62 Market Street

 

Onancock

 

VA

 

Inland American Retail Management LLC

 

A-16

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

448.

 

46360

 

Suntrust-Va00527 Accomac

 

23364 Front Street

 

Accomac

 

VA

 

Inland American Retail Management LLC

449.

 

46361

 

Suntrust-Va00537 Painter

 

33287 Railroad Avenue

 

Painter

 

VA

 

Inland American Retail Management LLC

450.

 

46362

 

Suntrust-Va00549 Collinsville

 

3000 Virginia Avenue

 

Collinsville

 

VA

 

Inland American Retail Management LLC

451.

 

46574

 

Suntrust-Va00557 Nassawadox

 

10233 Rogers Road

 

Nassawadox

 

VA

 

Inland American Retail Management LLC

452.

 

46363

 

Suntrust-Va00571 Patrick County

 

114 W. Blue Ridge Street

 

Stuart

 

VA

 

Inland American Retail Management LLC

453.

 

46364

 

Suntrust-Va00572 Garrisonville

 

160 Garrisonville Road

 

Stafford

 

VA

 

Inland American Retail Management LLC

454.

 

46365

 

Suntrust-Va00594 New Market Main Office

 

9397 Congress Street

 

New Market

 

VA

 

Inland American Retail Management LLC

455.

 

46583

 

Suntrust-Va00772 Technology Center

 

1030 Wilmer Avenue

 

Richmond

 

VA

 

Inland American Retail Management LLC

456.

 

46366

 

Suntrust-Va00922 Ncf: Cave Springs

 

4110 Brambleton Avenue SW

 

Roanoke

 

VA

 

Inland American Retail Management LLC

457.

 

44687

 

Sycamore Commons

 

10530 Northwest Parkway

 

Matthews

 

NC

 

Inland American Retail Management LLC

458.

 

44581

 

The Center At Hugh Howell

 

4420 Hugh Howell Road

 

Tucker

 

GA

 

Inland American Retail Management LLC

459.

 

44591

 

The Highlands

 

2301 FM 407

 

Flower Mound

 

TX

 

Inland American Retail Management LLC

460.

 

44556

 

The Market At Hilliard

 

1852 Hilliard Rome

 

Hilliard

 

OH

 

Inland American Retail Management LLC

461.

 

48907

 

The Radian (At UPenn) Retail

 

3925 Walnut Street

 

Philadelphia

 

PA

 

Inland American Retail Management LLC

462.

 

44670

 

Thomas Crossroads

 

3150 Highway 34 East

 

Newnan

 

GA

 

Inland American Retail Management LLC

463.

 

44520

 

Tomball Town Center

 

14060 Fm-2920 Road

 

Tomball

 

TX

 

Inland American Retail Management LLC

464.

 

44541

 

Triangle Center

 

1015 Ocean Beach Highway

 

Longview

 

WA

 

Inland American Retail Management LLC

465.

 

44691

 

Tulsa Hills Shopping Center

 

7336 S. Olympia Avenue W

 

Tulsa

 

OK

 

Inland American Retail Management LLC

466.

 

44688

 

Universal Plaza

 

5401 N. University Drive

 

Lauderhill

 

FL

 

Inland American Retail Management LLC

467.

 

48930

 

University House @ TCU Retail

 

3201 South University Drive

 

Fort Worth

 

TX

 

Inland American Retail Management LLC

468.

 

44703

 

University Oaks Shopping Center

 

201 University Oaks Boulevard

 

Round Rock

 

TX

 

Inland American Retail Management LLC

469.

 

40108

 

Victory Lakes Town Center

 

NEC of I-45 & FM 646

 

League City

 

TX

 

Inland American Retail Management LLC

470.

 

44673

 

Ward’s Crossing

 

4026D-4040 Wards Road

 

Lynchburg

 

VA

 

Inland American Retail Management LLC

471.

 

44610

 

Washington Park Plaza

 

17730 - 18300 S. Halsted Street

 

Homewood

 

IL

 

Inland American Retail Management LLC

472.

 

44728

 

Westport Village

 

1315 Herr Lane

 

Louisville

 

KY

 

Inland American Retail Management LLC

473.

 

44696

 

White Oak Crossing

 

2700 Timber Drive

 

Garner

 

NC

 

Inland American Retail Management LLC

474.

 

44511

 

Willis Town Center

 

904 W. Montgomery St.

 

Willis

 

TX

 

Inland American Retail Management LLC

475.

 

44506

 

Winchester Town Center

 

9344 Jones Road

 

Houston

 

TX

 

Inland American Retail Management LLC

 

A-17

--------------------------------------------------------------------------------


 

 

 

Building

 

Property Name

 

Address

 

City

 

ST

 

Manager

476.

 

44524

 

Windermere Village

 

12020 Fm 1960 Road W

 

Houston

 

TX

 

Inland American Retail Management LLC

477.

 

44705

 

Woodlake Crossing

 

SWQ. of FM 78 & Woodlake Parkway

 

San Antonio

 

TX

 

Inland American Retail Management LLC

 

A-18

--------------------------------------------------------------------------------